Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 1 of 14 PAGEID #: 730




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


CARLEAN DATES,                                              Case No. 1:19-cv-445
     Plaintiff/Appellant                                    Cole, J.
                                                            Litkovitz, M.J.
            v.

HSBC BANK USA, N.A.,                                        REPORT AND
     Defendants/Appellees.                                  RECOMMENDATION

         This matter is before the Court on plaintiff’s appeal of the Bankruptcy Court for the

Southern District of Ohio (the bankruptcy court)’s order granting defendant the Law Offices of

John D. Clunk Co., LPA (Clunk Co.)’s motion to dismiss.1 The Magistrate Judge recommends

that the bankruptcy court’s order be affirmed as to Clunk Co. Plaintiff/Appellant has filed a brief

in support of her appeal (Doc. 5), 2 HSBC has filed a response (Doc. 6), and plaintiff/appellant

has filed a reply (Doc. 11). Clunk Co. has not filed a response brief.

    I.      Introduction

         In 2006, plaintiff/appellant Carlean Dates and Obera Franklin executed a note and

mortgage in connection with real property at 12062 Hazelhurst Drive, Cincinnati, Ohio 45204

(the Hazelhurst Drive property). (No. 19-ap-1011, Doc. 7-1 at 16–48). Freemont Investment &

Loan was the lender and Mortgage Electronic Registration Systems, Inc. (MERS) was designated

the mortgagee. (Id. at 20). In 2011, MERS assigned the mortgage to HSBC Bank USA N.A., as



1
  In fact, plaintiff’s notice of appeal attaches only the bankruptcy court’s May 22, 2019 memorandum decision in
adversary proceeding No. 19-ap-1011, but not the corresponding order of the same date. (See Doc. 1-1). The May
22, 2019 order also granted defendant HSBC Bank N.A., as Trustee’s motion to dismiss adversary complaint, which
is the subject of a related appeal (No. 19-cv-446), and dismissed adversary proceeding No. 19-ap-1011. In that
related appeal, plaintiff references only the May 22, 2019 order and not the memorandum decision. The Court
therefore construes this appeal to concern the May 22, 2019 order and memorandum decision (No. 19-ap-1011,
Docs. 28, 29).
2
  Document numbers provided without reference to a specific case number refer to documents in the above-
captioned case.
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 2 of 14 PAGEID #: 731




Trustee (HSBC). (Id. at 39–40). HSBC, represented by Clunk Co., later initiated a foreclosure

action in the Hamilton County Court of Common Pleas (the state court).

       This precipitated plaintiff/appellant’s series of bankruptcy filings in this district: No. 12-

bk-14507 (Chapter 13, dismissed for failure to make plan payments); No. 16-bk-12410

(dismissed following conversion from Chapter 13 to Chapter 7 for failure to comply with a

bankruptcy court order); No.18-13150 (Chapter 13, dismissed for failure to make plan payments

or appear at 11 U.S.C. § 341 meeting); and No. 18-bk-14602 (discharge issued following

conversion from Chapter 13 to Chapter 7). During the second case, plaintiff/appellant initiated

adversary proceeding No. 16-ap-1052 (the 2016 adversary proceeding) against Clunk Co. and

HSBC, among others, that raised Fair Debt Collection Practices Act claims in addition to

challenging the validity of the lien on the Hazelhurst Drive property. (See No. 16-ap-1052, Doc.

7). The bankruptcy court granted Clunk Co.’s motion for judgment on the pleadings on the

ground that the res judicata effect of the state court foreclosure judgment entered January 29,

2014 (No. 16-ap-1052, Doc. 12-3) barred the claims against it. (See id., Docs. 73, 75). The

bankruptcy court denied what it construed as a motion to reconsider that decision. (Id., Docs. 79,

84). That order is the subject of a related appeal. (See No. 17-cv-535, Doc. 1).

       The bankruptcy court also dismissed the 2016 adversary proceeding as to HSBC based on

the res judicata effect of the state court foreclosure judgment. (See id., Docs. 30, 31).

Plaintiff/Appellant did not appeal the order, but she filed a largely identical adversary proceeding

in connection with her third bankruptcy case. (See No. 18-ap-1070, Doc. 1). The bankruptcy

court dismissed this adversary proceeding when the underlying bankruptcy case—the basis for

the bankruptcy court’s subject matter jurisdiction—was dismissed. (See id., Doc. 6).




                                                  2
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 3 of 14 PAGEID #: 732




           This appeal arises from plaintiff/appellant’s fourth bankruptcy case, in which she again

filed an adversary proceeding (the 2019 adversary proceeding) challenging the validity of the

lien securing the Hazelhurst Drive property. (See No. 19-ap-1011, Doc. 1). The bankruptcy

court granted each defendant’s motion to dismiss the adversary complaint once again on the

basis of res judicata. The bankruptcy court stated, “This Court wants to emphasize to Ms. Dates

that the validity of HSBC’s lien against [the Hazelhurst Drive property] was determined by the

State Court and is not subject to review by this Court.” (Id., Doc. 28 at 10). It went on to warn

that:

           [c]ontinued filing of adversary complaints to challenge HSBC’s lien in this Court
           will be reviewed under Federal Rule of Bankruptcy Procedure 9011’s standard for
           frivolous filings and filings presented for an improper purpose including
           harassment and unnecessary delay. Filings found in violation of Rule 9011, after
           appropriate due process is given, may result in sanctions. See Fed. R. Bankr. P.
           9011(c).
(Id.).

    II.       Request for oral argument

           The Court has determined, in compliance with Fed. R. Bankr. P. 8019(b), 3 that the facts

and legal arguments are adequately presented in the briefs and record and that oral argument

would not significantly aid the Court in deciding the matter. The Court recommends that the

request for oral argument be denied.

    III.      Standard of review

           Federal district courts have jurisdiction over appeals from the final orders of bankruptcy

courts. 28 U.S.C. § 158(a). Plaintiff/Appellant included with her notice of appeal a statement of

election requesting that the district court hear the appeal pursuant to 28 U.S.C. § 158(c)(1)(A)

3
  This Rule states in pertinent part that “[o]ral argument must be allowed in every case unless the district judge . . .
examine[s] the briefs and record and determine[s] that oral argument is unnecessary because . . . (3) the facts and
legal arguments are adequately presented in the briefs and record, and the decisional process would not be
significantly aided by oral argument.” Fed. R. Bankr. P. 8019(b).

                                                            3
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 4 of 14 PAGEID #: 733




and Fed. R. Bankr. P. 8005(a). (Doc. 1 at PAGEID#: 13). On review of the bankruptcy court’s

decision, the district court must set aside only “clearly erroneous” facts and apply a de novo

standard of review to all conclusions of law. In re Eagle Picher Indus., Inc., 164 B.R. 265, 269

(S.D. Ohio 1994) (quoting In re Arnold, 908 F.2d 52, 55 (6th Cir. 1990) and citing In re

Caldwell, 851 F.2d 852, 857 (6th Cir. 1988)).

    IV.        Analysis

          A.      Failure by Clunk Co. to file a response brief

          Rule 8018 4 does not include (nor does plaintiff/appellant seek) any penalty for Clunk

Co.’s failure to file a responsive brief. Federal courts, including those within this Circuit, have

looked in this event to Fed. R. App. P. 31(a), which limits an appellee’s participation in oral

argument if it does not file a brief. See Shafer Redi-Mix, Inc. v. Craft, 414 B.R. 165, 170 & n.1

(W.D. Mich. 2009) (“Had this Court deemed oral argument necessary, Craft’s failure to file a

brief may have barred his participation in oral argument.”) (citations omitted); Silk Plants, Etc.

Franchise Sys., Inc. v. Register, 100 B.R. 360, 363 (M.D. Tenn. 1989) (“While the appellees’

failure to file a brief herein could have possibly barred their participation in oral arguments, . . . it

certainly does not entitle the appellants to an automatic reversal of the order appealed from

herein . . . .”). Given that the Court has deemed oral argument unnecessary, no sanction against

Clunk Co. is warranted.

          B.      Law

          The bankruptcy court dismissed plaintiff/appellant’s complaint in the 2019 adversary

proceeding for failure to state a claim upon which relief could be granted under Fed. R. Civ. P.

12(b)(6). While a plaintiff’s allegations enjoy considerable deference under this Rule, a court


4
  This current rule is derived from former Rule 8009; the cases referenced discuss this prior version, but the analysis
remains applicable. See Committee Notes to Fed. R. Bankr. P. 8018.

                                                           4
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 5 of 14 PAGEID #: 734




“need not accept as true legal conclusions or unwarranted factual inferences.” Directv, Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (quoting Gregory v. Shelby Cty., 220 F.3d 433, 446

(6th Cir. 2000)).

       Generally, the disposition of a motion to dismiss turns solely on the contents of the

complaint; to consider other evidence “effectively converts the motion to dismiss to a motion for

summary judgment.” Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008)

(citations omitted). But an exception is made where “‘exhibits attached [to the complaint],

public records, items appearing in the record of the case and exhibits attached to defendant’s

motion to dismiss so long as they are referred to in the complaint and are central to the claims

contained therein,’ without converting the motion to one for summary judgment.” Rondigo,

L.L.C. v. Twp. of Richmond, 641 F.3d 673, 681 (6th Cir. 2011) (quoting Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008)). A court is also permitted to “take

judicial notice of its own record in [a] prior case on which [a] claim preclusion argument is

premised.” Saylor v. United States, 315 F.3d 664, 667–68 (6th Cir. 2003) (citing Harrington v.

Vandalia-Butler Bd. of Educ., 649 F.2d 434, 441 (6th Cir. 1981)). “[I]t is clear that a court may

take judicial notice of its own record of another case between the same parties.” Harrington, 649

F.2d at 441 (citations omitted).

       Plaintiff/Appellant’s complaint in the 2019 adversary proceeding sought (1) a

determination of the extent and validity of the lien on the Hazelhurst Drive property (count I)

(see No. 19-ap-1011, Doc. 1 at 5–6), and (2) a determination that appellee (among others)

engaged in fraud in connection with the note, mortgage, and assignment of mortgage related to

the Hazelhurst property (count II) (see id. at 6–7). Plaintiff/Appellant brought a third count, but

this Court, like the bankruptcy court, is unable to decipher a cognizable claim in count III



                                                 5
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 6 of 14 PAGEID #: 735




(“Conditional Acceptance Under Proof of Claim”). (See id. at 7–8). The Court construes the

overall relief sought across the counts to be a determination that the Hazelhurst Drive property is

unencumbered. (See id. at 9 (“CONCLUSION . . . [T]here is no legal lien on the property

commonly known as 12062 Hazelhurst Drive . . . by [HSBC] . . . .”)). While containing other

claims, plaintiff/appellant’s amended complaint in the 2016 adversary proceeding challenged the

lien’s validity, asserted fraud, and sought the same result in connection with the Hazelhurst Drive

property. (See No. 16-ap-1052, Doc. 7 at 8 (“[P]laintiff demands judgment . . . against the

defendants . . . For . . . cancelation of Fraudulent note and mortgage . . . .”)).

        In the 2019 adversary proceeding, HSBC attached to its motion to dismiss the adversary

complaint the note, the mortgage, and the assignment of mortgage related to the Hazelhurst

Drive property (No. 19-ap-1011, Doc. 7-1 at 16–48) and the state court foreclosure judgment

entry and incorporated magistrate’s decision (id., Ex. 7-3 at 39–40). While not attached to its

answer, these documents are considered a “pleading” because they were referenced in the

plaintiff/appellant’s adversary complaint (see, e.g., No. 19-ap-1011, Doc. 1 at ¶¶ 19–20, 33–34)

and are integral to her claims and whether the Hazlehurst Drive property is the subject of a valid

lien. See Seaton v. TripAdvisor LLC, 728 F.3d 592, 596 (6th Cir. 2013) (“[D]ocuments attached

to a motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff’s

complaint and are central to [the plaintiff’s] claim.”) (cleaned up). Clunk Co. attached these

same documents to its answer to plaintiff/appellant’s amended complaint in the 2016 adversary

proceeding. (See No. 16-ap-1052, Doc. 19, Exs. A–F). Considered either as part of the

pleadings or the proper subject of judicial notice, see Harrington, 649 F.2d at 441, the Court

finds that the bankruptcy court did not err by referring to these documents to reach its decision to

dismiss the 2019 adversary complaint.



                                                   6
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 7 of 14 PAGEID #: 736




       The bankruptcy court relied heavily on its prior decision applying res judicata in the 2016

adversary proceeding to reach its remaining legal conclusion in the 2019 adversary proceeding,

which concerned res judicata. (See No. 16-ap-1052, Doc. 30 at 7–11). This Court recently

discussed the application of res judicata in a suit alleging real estate fraud and wrongful

foreclosure where there had been a prior state court foreclosure action involving the same

property:

       The doctrine of claim preclusion, or res judicata, provides that a “final judgment on
       the merits of an action precludes the parties or their privies from relitigating issues
       that were or could have been raised in that action.” Federated Department Stores,
       Inc. v. Moitie, 452 U.S. 394, 398 (1981). Under the doctrine of claim preclusion, a
       federal court must give a state court judgment the same preclusive effect it would
       have in the courts of the rendering state. Dubuc v. Green Oak Tp., 312 F.3d 736,
       744 (6th Cir. 2002). Under Ohio law, “an existing final judgment or decree between
       the parties to litigation is conclusive as to all claims which were or might have been
       litigated in the first lawsuit.” National Amusements, Inc. v. City of Springdale, 558
       N.E.2d 1178, 1179 (Ohio 1990) (emphasis in the original) (citation omitted). See
       also Grava v. Parkman Twp., 653 N.E.2d 226, 228 (Ohio 1995) (“[t]he doctrine of
       res judicata requires a plaintiff to present every ground for relief in the first action,
       or be forever barred from asserting it”) (citation omitted). See also State v. Dick,
       738 N.E.2d 456, 460 (Ohio Ct. App. 2000) (“res judicata bars a subsequent action
       based upon any claim arising out of the transaction or occurrence that was the
       subject matter of the previous action, whether or not that particular claim was
       litigated, so long as there has been a valid, final judgment rendered upon the
       merits”) (citing Grava, 653 N.E.2d 226, syllabus) (emphasis in the original). Ohio
       law defines “transaction” as a “common nucleus of operative facts.” Id. at 494
       (quoting Grava, 653 N.E.2d at 229).

Martin v. Bank of New York , Mellon Corp., No. 1:19-cv-142, 2020 WL 1536667, at *4 (S.D.

Ohio Mar. 31, 2020) (Litkovitz, J.). Under Ohio law, a party asserting res judicata must

demonstrate that:

       (1) there is a final, valid decision on the merits by a court of competent jurisdiction;
       (2) the second action involves the same parties or their privies as the first; (3) the
       second action raises claims that were or could have been litigated in the first action;
       and (4) the second action arises out of the transaction or occurrence that was the
       subject matter of the previous action.




                                                  7
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 8 of 14 PAGEID #: 737




Id. (citing Hapgood v. City of Warren, 127 F.3d 490, 493 (6th Cir. 1997)). See also Ohio ex rel.

Boggs v. City of Cleveland, 655 F.3d 516, 520 (6th Cir. 2011) (“The party asserting the defense

bears the burden of proof.”) (citation omitted). A “transaction” is a “common nucleus of

operative facts” under Ohio law. Martin, 2020 WL 1536667 at *4 (quoting Hapgood, 127 F.3d

at 494).

       The state court judgment entry granting HSBC summary judgment on its foreclosure

complaint is a final judgment for purposes of res judicata, even though the Hazelhurst Drive

property has not been sold. See In re Monas, 309 B.R. 302, 306 (Bankr. N.D. Ohio 2004) (citing

Sellman v. Schaaf, 244 N.E.2d 494, 501 (Ohio App. 2d 1969)) (“Under Ohio law, a state court

decree in foreclosure is a final judgment even if no foreclosure sale occurred due to the filing of

a debtor’s bankruptcy case.”); In re Mullins, 449 B.R. 299, 303 (Bankr. S.D. Ohio 2011) (citing

Monas). The state court entered summary judgment in the foreclosure action in favor of HSBC

over plaintiff/appellant’s objection (see No. 19-ap-1011, Doc. 7-4) and explicitly found

enforcement of HSBC’s lien to be valid (id., Doc. 7-3 at 2–3). See In re Sweeney, 276 B.R. 186,

189–194 (B.A.P 6th Cir. 2008) (discussing that the parties must have had a full and fair

opportunity to litigate and that the claim must have been decided on the merits in the prior action

for claim preclusion to apply). The first res judicata element is satisfied.

       The second element of res judicata requires that the subsequent action must involve the

same parties or their privies. Plaintiff/Appellant and HSBC were opposing parties in the state

court foreclosure action, the 2016 adversary proceeding, and the 2019 adversary proceeding.

Clunk Co. represented HSBC in the state court foreclosure proceeding and was therefore in

privity with HSBC. “For purposes of res judicata [claim preclusion], a person is in privity with

another if he is so identified in interest with such person that he represents the same legal right.”



                                                  8
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 9 of 14 PAGEID #: 738




In re Fordu, 201 F.3d 693, 705 (6th Cir. 1999) (quoting Deaton v. Burney, 669 N.E.2d 1, 5

(Ohio App. 3d 1995)). Though the Ohio Supreme Court has acknowledged that the concept is

“somewhat amorphous,” it has held that privity for purposes of res judicata under Ohio law

contemplates “a mutuality of interest, including an identity of desired result.” Brown v. Dayton,

730 N.E.2d 958, 962 (Ohio 2000). Cf. Frazier v. Matrix Acquisitions, LLC, 873 F. Supp. 2d 897,

902 (N.D. Ohio 2012) (noting that “[t]he purpose behind the privity requirement is to ensure that

the rights of an individual who is not a party to the original action[,]” a concern not applicable

here). This element is satisfied.

       The Court bypasses the third element to consider the fourth, which is whether the suits

concern a “common nucleus of operative facts.” Martin, 2020 WL 1536667 at *4 (quoting

Hapgood, 127 F.3d at 494). Whether couched in terms of the validity and extent of HSBC’s

lien, alleged fraud in connection with that lien, or the bankruptcy proof of claim process, the

transactions underlying the 2019 adversary proceeding and the state court foreclosure action are

identical. Those transactions involve the note, the mortgage, and the assignment of mortgage for

the Hazelhurst Drive property. The fourth element of res judicata is satisfied.

       This leaves the third element, the focus of the appeal briefs, which is whether claims in

the 2019 adversary proceeding were, or should have been, raised in the state court foreclosure

action. Plaintiff/Appellant’s brief in this appeal is identical to that filed in related appeal No. 19-

cv-446 concerning HSBC, except that the brief here contains 11 additional “FACTS FOR

RULINGS[.]” (Doc. 1 at PAGEID#: 652; Id. at PAGEID#: 657–59 at ¶¶ 91–101). In these

paragraphs, plaintiff/appellant makes generalized assertions of her good faith, which do not

relate to the merits or change the substantive analysis of this appeal. Plaintiff/Appellant also

reiterates what she sees as a “smoking gun” subpoena response by HSBC, which she also raises



                                                   9
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 10 of 14 PAGEID #: 739




throughout her briefs in both this case and No. 19-cv-446, and which the Court discusses below.

Finally, plaintiff/appellant challenges Clunk Co.’s ability to participate in her most recent

bankruptcy case and to seek dismissal of the 2019 adversary proceeding. The docket in case No.

18-bk-14602 does not reflect any filing by Clunk Co., and plaintiff/appellant brought Clunk Co.

into the 2019 adversary proceeding by naming it as a defendant. (See No. 19-ap-1011, Doc. 1).

There is no merit to these assertions.

        Plaintiff/Appellant’s brief contains a “STATEMENT OF THE ISSUES” and

“STATEMENT/DEPOSIT OF THE CASE,” which can be distilled to three overarching reasons

why she claims that res judicata does not bar her 2019 adversary complaint. (Doc. 5 at

PAGEID#: 645–50). 5 First, she contends that res judicata does not apply if a judgment is

procured through fraud. Second, she alleges that the foreclosure action does not have a

preclusive effect on a chain-of-title claim. Third, she claims there were defects in the foreclosure

action and subsequent bankruptcy, including HSBC’s improper participation in the bankruptcy as

a creditor, improper venue for the foreclosure action, insufficient documentation to support the

foreclosure action, and insufficient disclosures to support the foreclosure action. She also alleges

that she gifted the note without consideration.

        Beginning with her fraud allegations, the first res judicata element contemplates that the

preclusive final judgment must have been reached “without fraud or collusion.” Martin, 2020

WL 1536667 at *6 (quoting Davis v. Sun Oil Co., 148 F.3d 606, 611 (6th Cir. 1998)). The Court

in Martin emphasized that this qualification contemplates extrinsic fraud that undermines the

actual presentation of a party’s case, such as “deceit or other unconscionable conduct[,] . . . and


5
 Certain paragraphs in the “Statement of the Issues” and “Statement/Deposit of the Case” contain either legal
conclusions or factual inferences that do not appear to be connected to the underlying adversary proceeding, and the
Court does not address them. (See Doc. 5, PAGEID#: 645–50 at ¶¶ 13, 15, 17–18, 20, 26–27, 33, 36–38, 40–42,
45).

                                                         10
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 11 of 14 PAGEID #: 740




does not refer to conduct that would have been a defense to or claim in the case itself.” Id.

(quoting Bank of Am., N.A. v. Kuchta, 21 N.E.3d 1040, 1044 (Ohio 2014)). 6

Plaintiff/Appellant’s allegations do not show extrinsic fraud. The Court therefore need only

consider the alleged fraud in connection with the third res judicata element: i.e., whether

plaintiff/appellant could or should have raised the issue in the foreclosure action.

Plaintiff/Appellant makes no allegation in her brief to suggest that she could not have presented

the assertions of fraud as part of the state court foreclosure action.

         Second, though plaintiff/appellant alleges that a “chain-of title” claim is distinct from a

foreclosure action, she does not offer a cogent explanation for why she could not have raised

such a claim in the foreclosure action. She alleges only that “[a]n Adversary Complaint about a

chain of Title is not the same as a foreclosure. A foreclosure deals with breach of contract and a

[sic] amount of money, whereas chain of title only deals legal transfer of title.” (Doc. 5 at

PAGEID#: 645 at ¶ 10). Plaintiff/Appellant also asserts that the foreclosure action should have

been filed in federal court (see id. at PAGEID#: 647 at ¶ 21); that the note was a gift from

plaintiff/appellant (see id. at PAGEID#: 647–48 at ¶¶ 23–24, 29); and that the state court granted

judgment without necessary documentation or disclosures (see id. at PAGEID#: 647–50 at ¶¶ 22,

28, 30–32, 34–35, 43–44). Plaintiff/Appellant could and should have raised each of these

matters in the state court foreclosure action. See Martin, 2020 WL 1536667 at *4 (“[A]n

existing final judgment or decree between the parties to litigation is conclusive as to all claims

which were or might have been litigated in the first lawsuit.”) (quotation omitted). She failed to

do so, and she is barred from raising these claims in this litigation.


6
  Even if the Court had found that the arguments here alleged such extrinsic fraud, the appropriate remedy would
likely be a state court motion for relief from judgment and not a collateral challenge. See Hiles v. NovaStar Mortg.,
Inc., No. 1:12-cv-392, 2015 WL 4538387, at *3 (S.D. Ohio July 27, 2015) (discussing recent authority suggesting
this approach).

                                                         11
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 12 of 14 PAGEID #: 741




       Plaintiff/Appellant’s assertions that HSBC was not a creditor in the underlying

bankruptcy proceeding and somehow beyond the jurisdiction of the bankruptcy court (see Doc. 5

at PAGEID#: 645, 648–49 at ¶¶ 14, 39) are puzzling. As noted by HSBC, it did not file a claim

in the most recent bankruptcy case (No. 18-bk-14602) and was brought before the bankruptcy

court via plaintiff/appellant’s initiation of the 2019 adversary proceeding. (See Doc. 6 at

PAGEID#: 692–93). In addition, the bankruptcy court granted HSBC relief from stay in a prior

bankruptcy case for two years to pursue an in rem action related to the Hazelhurst Drive property

due to plaintiff/appellant’s serial bankruptcy filings. (See No. 18-bk-13150, Doc. 26 (referencing

11 U.S.C. § 362(d)(4))).

       The only assertions that plaintiff/appellant makes that both relate to and postdate the

foreclosure action concern a February 23, 2015 subpoena response by HSBC. (See id. at

PAGEID#: 645, 647 at ¶¶ 12, 22, 25). In its response, HSBC stated that it could not locate

accounts related to plaintiff/appellant. (See id. at PAGEID#: 663). But plaintiff/appellant

submits this lone subpoena response without connecting how it should undercut the Hazelhurst

Drive property loan documents (the note, mortgage, and assignment of mortgage) considered in

the state court foreclosure action that concluded over a year prior—much less establish fraud. At

best, plaintiff/appellant insinuates fraud with this proffer. But HSBC’s subpoena response does

not indicate new, extrinsic fraud; rather, the proffer alludes to the same, repeatedly alleged

problems with the Hazelhurst Drive property loan documents—problems that were litigated in

the foreclosure action, raised in the 2016 adversary proceeding, and raised again in the 2019

adversary proceeding. The third res judicata element is satisfied.

                       IT IS THEREFORE RECOMMENDED THAT:

       1. The request for oral argument be denied.



                                                 12
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 13 of 14 PAGEID #: 742




      2. The May 22, 2019 order of the bankruptcy court (Doc. 29) be affirmed as to Clunk

         Co., the appeal be DISMISSED, and this case be TERMINATED on the Court’s

         docket.



        7/2/2020
Date: ____________________               ____________________________
                                         Karen L. Litkovitz
                                         United States Magistrate Judge




                                            13
Case: 1:19-cv-00445-DRC-KLL Doc #: 13 Filed: 07/02/20 Page: 14 of 14 PAGEID #: 743




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CARLEAN DATES,                                        Case No. 1:19-cv-445
     Plaintiff/Appellant                              Cole, J.
                                                      Litkovitz, M.J.
           v.

HSBC BANK USA, N.A.,
     Defendants/Appellees.
                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140,

155 (1985); United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).




                                                 14
